     Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.53 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

CLIFTON S. WITHERSPOON,

                       Petitioner,                     Case No. 1:20-cv-729

v.                                                     Honorable Janet T. Neff

RANDEE REWERTS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, under the concurrent sentencing doctrine, the Court

will exercise its discretion and decline to consider the petition.
     Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.54 Page 2 of 8



                                           Discussion

I.      Factual allegations

               Petitioner Clifton S. Witherspoon is incarcerated with the Michigan Department of

Corrections at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County,

Michigan. Following a three-day jury trial in the Kent County Circuit Court, Petitioner was

convicted of perjury in violation of Mich. Comp. Laws § 767A.9. On October 8, 2015, the Court

sentenced Petitioner as a fourth habitual offender, Mich. Comp. Laws § 769.12, to a prison term

of 20 to 80 years.

               Plaintiff is also presently serving sentences for other crimes. On October 30, 2015,

following a five-day jury trial in the Kent County Circuit Court, Petitioner was convicted of armed

robbery and conspiracy to commit armed robbery, in violation of Mich. Comp. Laws § 750.529,

first-degree murder, in violation of Mich. Comp. Laws § 750.316, and use of a firearm during the

commission of a felony (felony-firearm) second offense, in violation of Mich. Comp. Laws

§ 750.227b. On December 3, 2015, the court sentenced Petitioner as a fourth habitual offender,

Mich. Comp. Laws § 769.12, to prison terms of 35 to 90 years for armed robbery and conspiracy

to commit armed robbery and life for first-degree murder. The murder sentence, but not the

robbery sentences, were to be served consecutively to a sentence of 5 years’ imprisonment for

felony-firearm. Petitioner has also challenged those convictions in this Court. See Witherspoon

v. Rewerts, No. 1:20-cv-730 (W.D. Mich.). By order entered August 12, 2020, the Court ordered

Respondent Rewerts to answer that petition.

               Additionally, Petitioner is serving sentences for assault with intent to commit

murder (AWIM) and felony-firearm offenses committed on November 13, 1996. Petitioner was

out on parole for those crimes when he committed the present crimes. The sentences for the present



                                                2
  Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.55 Page 3 of 8



crimes are consecutive to the sentences for the 1996 AWIM/felony-firearm convictions. Pursuant

to MDOC policy directive:

       if an offender is serving consecutive sentences, none of the sentences that are part
       of the consecutive string shall be terminated until all sentences in that string have
       been served. If an offender is serving two or more consecutive strings, consecutive
       sentences in the non-controlling strings shall be terminated upon completion of the
       appropriate maximum sentence plus any applicable dead time. However, if a
       sentence is consecutive to more than one consecutive string, that sentence shall
       remain active until the controlling string has been served, even though the other
       sentences in the non-controlling strings are terminated.

MDOC Policy Directive 03.01.135 (eff. Apr. 15, 2019). Thus, neither the perjury sentences nor

the murder sentences will begin to run until the AWIM sentences have been terminated or expired.

Once that termination or expiration occurs, the perjury sentences and the murder sentences will

run concurrently to each other.

               On August 3, 2020, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on August 3, 2020. (Pet., ECF No. 1, PageID.23.)

               The petition raises four grounds for relief, as follows:

       I.      Petitioner was denied his Fourteenth Amendment due process rights to be
               convicted upon sufficient evidence in support of a charge of perjury.

       II.     The Equal Protection Clause of the Fourteenth Amendment was violated
               when the prosecutor knowingly removed Juror Hai solely on the basis of
               race.

       III.    Petitioner was denied his Sixth and Fourteenth Amendment right to the
               effective assistance of counsel where his trial lawyer failed to (A) properly
               argue and preserve the Batson challenge, and (B) present portions of the
               original investigative subpoena to rebut the state’s case.

       IV.     Petitioner was denied his Sixth and Fourteenth Amendment rights to the
               effective assistance of appellate counsel where the above issues were not
               raised on direct appeal.


                                                 3
      Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.56 Page 4 of 8



(Pet., ECF No. 1, PageID.12, 13, 16, 19.)

II.      Concurrent Sentence Doctrine

               The “concurrent sentencing doctrine” invests the court with discretion to decline to

hear a substantive challenge to a conviction when the sentence the petitioner is serving on the

challenged conviction is concurrent with an equal or longer sentence on a valid conviction. See

United States v. Hughes, 964 F.2d 536, 541 (6th Cir. 1992); Dale v. Haeberlin, 878 F.2d 930, 935

n.3 (6th Cir. 1989). The doctrine has its origins in appellate practice applicable to direct review of

criminal cases. See Benton v. Maryland, 395 U.S. 784, 788-91 (1969); Hirabayashi v. United

States, 320 U.S. 81 (1943). In these cases, the Supreme Court and the Sixth Circuit have declined

to review convictions on one count where the presence of a valid concurrent count is sufficient to

retain the defendant in custody. See, e.g., Hirabayashi, 320 U.S. at 105; United States v. Burkhart,

529 F.2d 168, 169 (6th Cir. 1976). The standard guiding the court’s discretion is whether there is

any possibility of an adverse “collateral consequence” if the conviction is allowed to stand. See

Hughes, 964 F.2d at 541; Dale, 878 F.2d at 935 n.3; see also United States v. Byrd, No. 89-6448,

1990 WL 116538, at *3 (6th Cir. Aug. 13, 1990); United States v. Jackson, No. 99-5889, 2000

WL 1290360, at *2 (6th Cir. Sept. 7, 2000); United States v. Bell, No. 95-6479, 1997 WL 63150,

at *3 (6th Cir. Feb. 12, 1997).

               Although the doctrine has its roots in direct appeals, the federal courts apply it in

habeas corpus actions, citing the futility of reviewing a conviction that will not result in a

petitioner’s release from custody. See, e.g., Cranmer v. Chapleau, No. 95-6508, 1996 WL 465025

(6th Cir. Aug. 13, 1996); Scott v. Louisiana, 934 F.2d 631, 635 (5th Cir. 1991); Williams v.

Maggio, 714 F.2d 554 (5th Cir. 1983); VanGeldern v. Field, 498 F.2d 400, 403 (9th Cir. 1974).

The exercise of the court’s discretion depends upon the degree of prejudice that may be attributed

to the challenged conviction and, specifically, the effect of any adverse collateral consequence if
                                                  4
  Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.57 Page 5 of 8



the conviction not overturned. Williams, 714 F.2d at 555. “‘[A]dverse collateral consequences’

such as ‘delay of eligibility for parole, a harsher sentence under a recidivist statute for any future

offense, credibility impeachment, and societal stigma[,]’” may be considered. Buffin v. United

States, 513 F. App’x 441, 448 (6th Cir. 2013). In Pillette v. Berghuis, 408 F. App’x 873, 886 n.8

(6th Cir. 2010), the Sixth Circuit also included “an effect on . . . a potential pardon” and “the

potential for use as evidence of a prior bad act” as additional adverse consequences. Id.

               Such remote consequences, however, “are most salient on direct appeal, not on a

collateral challenge.” Buffin, 513 F. App’x at 448. The Buffin Court pulled the list of collateral

consequences from United States v. DiCarlo, 434 F.3d 447, 457 (6th Cir. 2006). The DiCarlo

Court, in turn, quoted the list from Rutledge v. United States, 517 U.S. 292, 301-02 (1996). The

Rutledge Court derived the list of collateral consequences from Benton v. Maryland, 395 U.S. 784,

790-91 (1969), and Sibron v. New York, 392 U.S. 40, 54-56 (1968). DiCarlo, Rutledge, Benton

and Sibron were direct appeals. Moreover, Benton and Sibron considered the existence of

collateral consequences because absent such a consequence there would have been no justiciable

controversy in those cases. The Benton Court noted that the fact that it could conceive of collateral

consequences that might give rise to a justiciable controversy and permit the court to exercise

jurisdiction did not deprive the concurrent sentencing doctrine of validity as a rule of judicial

convenience. Benton, 395 U.S. at 791. The Benton Court simply chose to not apply it in that case.

Id. at 792. Rutledge and DiCarlo (and the other cases cited in DiCarlo) are all double jeopardy

cases where the existence of collateral consequences, no matter how slight, creates the multiple

punishments barred by the Double Jeopardy Clause. Such slight or remote collateral consequences

should not preclude application of the concurrent sentencing doctrine when jurisdictional and

double jeopardy considerations are not at issue. If they did, the doctrine would simply disappear.



                                                  5
  Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.58 Page 6 of 8



               The present case is appropriate for application of the concurrent sentencing

doctrine. Petitioner is serving (or will serve) a sentence of 20 to 80 years for perjury, at the same

time he is serving (or will serve) sentences of 35 to 90 years for robbery sentences. The present

petition challenges only Petitioner’s conviction and sentence for perjury. Thus, even if the court

were to vacate that conviction, the maximum relief available would be invalidation of that

sentence, still leaving Petitioner with the balance of his 35 to 90 year robbery sentences (and the

concurrent life sentence for murder that is consecutive to his 5-year felony firearm sentence).

Release from prison would not be available even if the conviction challenged in this petition were

vacated.

               Moreover, the sorts of collateral consequences that counsel against application of

the doctrine seem to be unlikely in Petitioner’s case. Petitioner has already worked himself up to

the very peak of Michigan’s habitual offender sentencing scheme. Even if Petitioner’s perjury

conviction is overturned his next felony will still put him in the habitual offender-fourth offense

category. Mich. Comp. Laws § 769.12. Petitioner’s significant criminal history would rob the

perjury offense of any singular significance in the eyes of a subsequent parole board, jury, or

pardoning authority. Moreover, the stigma associated with Petitioner’s criminal history is not

likely to be meaningfully reduced if Petitioner’s perjury conviction were removed.

               If the concurrent sentencing doctrine retains any vitality—and the Supreme Court

and the Sixth Circuit Court of Appeals indicate that it does—this is a case where it should be

applied. Accordingly, the Court will exercise its discretion and decline to consider this habeas

petition. Should Petitioner succeed in his challenge to his convictions or sentences in the other

petition, the concurrent sentencing doctrine would no longer apply and Petitioner could refile this

petition.



                                                 6
   Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.59 Page 7 of 8



III.   Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district court must

“engage in a reasoned assessment of each claim” to determine whether a certificate is warranted.

Id. at 467. Each issue must be considered under the standards set forth by the Supreme Court in

Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this Court has

examined each of Petitioner’s claims under the Slack standard. Under Slack, 529 U.S. at 484, to

warrant a grant of the certificate, “[t]he petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id. “A

petitioner satisfies this standard by demonstrating that . . . jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003). In applying this standard, the Court may not conduct a full merits review,

but must limit its examination to a threshold inquiry into the underlying merit of Petitioner’s

claims. Id.

               This Court’s dismissal of Petitioner’s action under the concurrent sentence doctrine

stands entirely separate from the merits of Petitioner’s claim. The dismissal is more in the nature

of a procedural dismissal. The dismissal, however, is entirely within the discretion of the Court

under the doctrine. The Court finds that reasonable jurists could not conclude that this Court’s

determination that the concurrent sentencing doctrine is applicable here is debatable or wrong.

Therefore, the Court will deny Petitioner a certificate of appealability. Moreover, although

Petitioner has failed to demonstrate that he is in custody in violation of the Constitution and has
                                                 7
  Case 1:20-cv-00729-JTN-RSK ECF No. 5 filed 09/03/20 PageID.60 Page 8 of 8



failed to make a substantial showing of the denial of a constitutional right, the Court does not

conclude that any issue Petitioner might raise on appeal would be frivolous. Coppedge v. United

States, 369 U.S. 438, 445 (1962).

                                          Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.



Dated: September 3, 2020                           /s/ Janet T. Neff
                                                    Janet T. Neff
                                                    United States District Judge




                                               8
